Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/31/2021. In virtue of this communication, claims 1-8 filed on 03/31/2021 are currently pending in the instant application.
                                                              
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 03/31/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 03/31/2021 have been reviewed by Examiner and they are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claims 1 (apparatus), 6 (controller),7 (method), and 8 (computer readable medium) are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1 (controller), 14 (method), and 15 (computer readable medium), respectively, of co-pending U.S. Patent Application No. 172188280 and also similar independent claims 1 (apparatus), 5 (controller), 6 (method), 7  (recording medium), , respectively, of co-pending U.S. Patent Application No.17/208466. The conflicting claims are not identical because the embodiments of the co-pending claims recite steps not explicitly required by the embodiment of instant claim 1.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims and co-pending claims recite common subject matter;
·       Instant claims, which recite the open-ended transitional phrase “comprising,” do not preclude the difference in steps recited by co-pending claims, and
·       the elements of instant claims are obvious over co-pending claims, as co-pending claims completely anticipate the subject matter of instant claims, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

The instant obviousness double patenting rejections are provisional rejections, as the co-pending claims have yet to be patented.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-3, 6-7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2021/0042542), in view of Shalev-Shwartz et al. (US 2019/0333381,) further in view of Iancu et al. (PCT/US2019043244,) please refer to US application (US 2022/0114807), further in view of Mac et a. (US 2019/0354835)

As per claim 1, Littman discloses “an apparatus for identifying the state of an object, comprising:” (Littman, Fig. 3, ¶ [0023] discloses detect and classify a turn signal on an object)
 “a processor configured to: input, every time obtaining an image from a camera, the image into a first classifier to detect, for each of at least one predetermined object represented in the image,” (Littman, ¶[0023], discloses capturing a video sequence, wherein the video includes a group of digital image frames, ¶ [0024], discloses upon receiving a video, at 303 the system may process the video to identify image frames that contain an image of a vehicle or other object that has turn signals. The system may detect the vehicle or other object in the frame using any suitable object detection method, such as by the Mask R-CNN algorithm or another suitable algorithm that adds a bounding box and segmentation mask to each object detected in the images.)
“an object region including the object in the image; determine, for each of the at least one predetermined object,” (Littman, ¶ [0024], discloses the Mask R-CNN algorithm or another suitable algorithm that adds a bounding box and segmentation mask to each object detected in the images.)
 “and input, regarding the at least one predetermined object having the object region in the subsequent image, characteristics to identify the state of the object involving time-varying changes in outward appearance before the object region is detected from the subsequent image,” (¶[0034] discloses whenever a new frame is received the frame is analyzed the object/vehicle is identified and tracked, furthermore, ¶ [0036], discloses at 314, the system may then use the object's classified pose to determine which turn signals are visible on the object, and at 315 the system will determine the state of each signal. ¶[0039], discloses if at 316 the system determines that a signal is active and identifies which signal that is, then at 317 it may use that information to predict a direction of movement of the object. Prediction algorithms may include relatively simple rule-based algorithms, such as (for a vehicle): (a) if the vehicle's right (or left) turn signal is flashing and the vehicle is at or approaching an intersection, predict that at the intersection, the vehicle may turn in the direction of the signal; or (b) if the vehicle's right (or left) turn signal is flashing and the vehicle is traveling on a multi-lane highway in a location that is not proximate to an exit ramp or intersection, predict that the vehicle will change lanes in a direction of the signal.)
“on the other hand, input, regarding the at least one predetermined object that does not have the predicted object region in the subsequent image, characteristics into the second classifier to identify the state of the object involving time-varying changes in outward appearance,” (Littman, ¶[0039], discloses At 316, if the system does not detect an active turn signal, the system may continue vehicle operation and data collection at 320.)

Littman does not explicitly disclose the following which would have been obvious in view of Shalev-Shwartz from similar field of endeavor “using a second classifier to identify the state of the object involving time-varying changes in outward appearance ” (Shalev-Shwartz, ¶[0514], discloses brake light identification module 3106 may apply one or more image classifiers (optionally cascading classifiers) to identify the at least one brake light in the plurality of images. ¶ [0515], discloses Brake light identification module 3106 may further identify, based on analysis of the plurality of images, at least one characteristic associated with changes in an illumination state of the at least one brake light.)
“the characteristics being obtained from pixel values of the predicted object region in the subsequent image; the characteristics being obtained from pixel values of the object region detected from the subsequent image” (Littman, ¶[0030], discloses the system may perform the classification on the image stack, directly input to the processor as pixel values (e.g., RGB values).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Shalev-Shwartz technique of into Littman technique to provide the known and expected uses and benefits of Shalev-Shwartz technique over object tracking technique of Littman. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shalev-Shwartz to Littman in order to help autonomous vehicles do not impede the movement of emergency vehicles. (Refer to Shalev-Shwartz ¶[0004])

Littman does not explicitly disclose the following which would have been obvious in view of Iancu from similar field of endeavor “whether the position of the object is predictable in a subsequent image to be obtained from the camera subsequent to the image; determine, for each object whose position is predictable, including a predicted position of the object in the subsequent image;” (Iancu, ¶[0040], discloses determining an object in an image, furthermore discloses using polynomial fitting and/or Kalman predictors to predict the locations of the detected human object in subsequent images frames.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Iancu technique of into Littman as modified by Shalev-Shwartz technique to provide the known and expected uses and benefits of Iancu technique over object tracking technique of Littman as modified by Shalev-Shwartz. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Iancu to Littman as modified by Shalev-Shwartz in order for autonomous vehicles detecting the objects in their surroundings (Refer to Shalev-Shwartz, ¶s [0003]-[0004].)

Littman as modified by Shalev-Shwartz as modified by Iancu does not explicitly discloses the following which would have been obvious in view of Mac from similar field of endeavor “the classifier having a recursive structure or performing a convolution operation in a temporal direction,” (Mac, ¶ [0039], discloses the classifier being Temporal Convolution Network (TCN).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mac technique of into Littman as modified by Shalev-Shwartz as modified by Iancu technique to provide the known and expected uses and benefits of Mac technique over object tracking technique of Littman as modified by Shalev-Shwartz as modified by Iancu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mac to Littman as modified by Shalev-Shwartz as modified by Iancu in order to generate one or more spatio-temporal feature. Refer to Mac, ¶[0039.])
Claims 7 and 8 have analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Littman, Shalev- Shwartz and Mac references, presented in rejection of claim 1, apply to these claims.  

As per claim 2, in view of claim 1, Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac discloses “wherein detection of the object region by the first classifier and identification of the state of each of the at least one predetermined object by the second classifier are executed using different operating circuits included in the processor.” (Iancu, Fig. 1, ¶[0025], discloses using two classifiers (detector 108, and CNN 110, 112, or 114) having separate circuits 102 and 104.)

As per claim 3, in view of claim 2, Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac discloses “wherein identification of the state of the at least one predetermined object that has the predicted object region in the subsequent image by the second classifier and detection of the object region from the subsequent image by the first classifier are executed in parallel.” (Littman, ¶ [0038], discloses steps 312-315 including classifying the object, and determining the signal state may be performed simultaneously.)

As per claim 6, Littman discloses “A controller for controlling travel of a vehicle, comprising:” (Littman, Fig. 3, ¶ [0023] discloses detect and classify a turn signal on an object)
 “a processor configured to: input, every time obtaining an image from a camera mounted on the vehicle, the image into a first classifier to detect, for each of at least one predetermined object located near the vehicle and represented in the image,” (Littman, ¶[0023], discloses capturing a video sequence, wherein the video includes a group of digital image frames, ¶ [0024], discloses upon receiving a video, at 303 the system may process the video to identify image frames that contain an image of a vehicle or other object that has turn signals. The system may detect the vehicle or other object in the frame using any suitable object detection method, such as by the Mask R-CNN algorithm or another suitable algorithm that adds a bounding box and segmentation mask to each object detected in the images. ¶ [0011], Fig. 2 discloses the camera is mounted on a vehicle)
 “an object region including the object in the image; determine, for each of the at least one predetermined object,” (Littman, ¶ [0024], discloses the Mask R-CNN algorithm or another suitable algorithm that adds a bounding box and segmentation mask to each object detected in the images.)
“and input, regarding the at least one predetermined object having the object region in the subsequent image, characteristics to identify the state of the object involving time-varying changes in outward appearance before the object region is detected from the subsequent image,” (¶[0034] discloses whenever a new frame is received the frame is analyzed the object/vehicle is identified and tracked, furthermore, ¶ [0036], discloses at 314, the system may then use the object's classified pose to determine which turn signals are visible on the object, and at 315 the system will determine the state of each signal. ¶[0039], discloses if at 316 the system determines that a signal is active and identifies which signal that is, then at 317 it may use that information to predict a direction of movement of the object. Prediction algorithms may include relatively simple rule-based algorithms, such as (for a vehicle): (a) if the vehicle's right (or left) turn signal is flashing and the vehicle is at or approaching an intersection, predict that at the intersection, the vehicle may turn in the direction of the signal; or (b) if the vehicle's right (or left) turn signal is flashing and the vehicle is traveling on a multi-lane highway in a location that is not proximate to an exit ramp or intersection, predict that the vehicle will change lanes in a direction of the signal.)
“input, regarding the at least one predetermined object that does not have the predicted object region in the subsequent image, characteristics to identify the state of the object involving time-varying changes in outward appearance,” (Littman, ¶[0039], discloses At 316, if the system does not detect an active turn signal, the system may continue vehicle operation and data collection at 320.)
“predict, for each of the at least one predetermined object, a trajectory on which the object will move, based on the state of the object; determine a trajectory to be traveled of the vehicle, based on the predicted trajectory, and control the vehicle so that the vehicle will travel along the trajectory to be traveled.” (Littman, ¶[0039], discloses if at 316 the system determines that a signal is active and identifies which signal that is, then at 317 it may use that information to predict a direction of movement of the object, ¶ [0040], discloses once the system predicts movement of the object, at 318 it may use that information to cause the system's vehicle to take an action. As with the prediction algorithms, operational action algorithms may include rule-based algorithms, such as decelerating by activating brakes and/or decreasing engine throttle.)
Littman does not explicitly disclose the following which would have been obvious in view of Shalev-Shwartz from similar field of endeavor “using a second classifier to identify the state of the object involving time-varying changes in outward appearance ” (Shalev-Shwartz, ¶[0514], discloses brake light identification module 3106 may apply one or more image classifiers (optionally cascading classifiers) to identify the at least one brake light in the plurality of images. ¶ [0515], discloses Brake light identification module 3106 may further identify, based on analysis of the plurality of images, at least one characteristic associated with changes in an illumination state of the at least one brake light.)
“the characteristics being obtained from pixel values of the predicted object region in the subsequent image; the characteristics being obtained from pixel values of the object region detected from the subsequent image” (Littman, ¶[0030], discloses the system may perform the classification on the image stack, directly input to the processor as pixel values (e.g., RGB values).)
“so that the vehicle will be separated from any of the at least one predetermined object more than a predetermined distance;” (Shalev-Shwartz, ¶[0382], discloses the first navigational change may include slowing the host vehicle or may include slowing the host vehicle to allow a gap to open between the host vehicle and behind a vehicle ahead of the host vehicle in the second flow of traffic.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Shalev-Shwartz technique of into Littman technique to provide the known and expected uses and benefits of Shalev-Shwartz technique over object tracking technique of Littman. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shalev-Shwartz to Littman in order to help autonomous vehicles do not impede the movement of emergency vehicles. (Refer to Shalev-Shwartz ¶[0004])

Littman as modified by Shalev-Shwartz does not explicitly disclose the following which would have been obvious in view of Iancu from similar field of endeavor “whether the position of the object is predictable in a subsequent image to be obtained from the camera subsequent to the image; determine, for each object whose position is predictable, including a predicted position of the object in the subsequent image;” (Iancu, ¶[0040], discloses determining an object in an image, furthermore discloses using polynomial fitting and/or Kalman predictors to predict the locations of the detected human object in subsequent images frames.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Iancu technique of into Littman as modified by Shalev-Shwartz technique to provide the known and expected uses and benefits of Iancu technique over object tracking technique of Littman as modified by Shalev-Shwartz. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Iancu to Littman as modified by Shalev-Shwartz in order for autonomous vehicles detecting the objects in their surroundings (Refer to Shalev-Shwartz, ¶s [0003]-[0004].)
Littman as modified by Shalev-Shwartz as modified by Iancu does not explicitly discloses the following which would have been obvious in view of Mac from similar field of endeavor “the classifier having a recursive structure or performing a convolution operation in a temporal direction,” (Mac, ¶ [0039], discloses the classifier being Temporal Convolution Network (TCN).)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mac technique of into Littman as modified by Shalev-Shwartz as modified by Iancu technique to provide the known and expected uses and benefits of Mac technique over object tracking technique of Littman as modified by Shalev-Shwartz as modified by Iancu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mac to Littman as modified by Shalev-Shwartz as modified by Iancu in order to generate one or more spatio-temporal feature. Refer to Mac, ¶[0039]


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2021/0042542), in view of Shalev-Shwartz et al. (US 2019/0333381,) further in view of Iancu et al. (PCT/US2019043244,) please refer to US application (US 2022/0114807), further in view of Mac et a. (US 2019/0354835,) further in view of Itsumi et al. (PCT/JP2020/010185), please refer to US application (US 2022/0051413.)

As per claim 4, in view of claim 1, Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac does not explicitly disclose the following which would have been obvious in view of Itsumi discloses “wherein regarding the at least one predetermined object whose object region in the image has at least one edge in contact with one of the edges of the image, the processor determines that the position of the object in the subsequent image is unpredictable, and does not determine the predicted object region in the subsequent image.” (Itsumi, ¶[0069], If the predicted position of the object is not included in the tracking target area T, i.e., the predicted position of the object is present at the edge of the frame image, that object is likely to disappear from the frame image. Therefore, the control unit 50 does not change the object detection program to the one of high-accuracy, and continues to detect the object by the object detection program of low accuracy. ¶[0036], discloses although the person A exists as shown in the image P3, the person A is undetected. At the time t3, since the person B is no longer included in the image P3, the person B is not detected. As a result, only the predicted positions of persons A and B are obtained as the tracking result R3 at the time t3. Examiner notes there are two distinct identification, predicted position and detected position, wherein when the object is at the edge of the frame the position is not predicted as it is shown by Fig. 1 time “t4” wherein the positions are shown with solid lines instead of broken line rectangle.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Itsumi technique of into Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac technique to provide the known and expected uses and benefits of Itsumi technique over object tracking technique of Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Itsumi to Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac in order to provide a method for realizing object racking based on the degree of overlap between the predicted object position and the position of the object outputted by the CNN. Refer to Itsumi, ¶[0005].)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2021/0042542), in view of Shalev-Shwartz et al. (US 2019/0333381,) further in view of Iancu et al. (PCT/US2019043244,) please refer to US application (US 2022/0114807), further in view of Mac et a. (US 2019/0354835,) further in view of Matsunaga et al. (US 2020/03101429)

As per claim 5, in view of claim 1, Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac discloses “wherein the camera is mounted on a vehicle,” (Littman, ¶ [0011], Fig. 2)
“determines that the position of the object in the subsequent image is unpredictable, and does not determine the predicted object region in the subsequent image.” (Littman, ¶[0039], discloses At 316, if the system does not detect an active turn signal, the system may continue vehicle operation and data collection at 320.)
Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac does not explicitly disclose “for each of the at least one predetermined object, the processor determines whether the object is traveling on a lane adjoining a travel lane of the vehicle, determines a distance from the vehicle, and regarding the at least one predetermined object that is traveling on the adjoining lane and is a predetermined distance or less apart from the vehicle.” (Matsunaga, ¶[0018], discloses a first lane that is any of a plurality of adjoining lanes adjoining the object lane, determines whether a plurality of other vehicles other than the first other-vehicle group exist or not in a second lane located at a specified distance in the vehicle width direction from the first lane in the first specified region, based on the surrounding situation data)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Matsunaga technique into Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac technique to provide the known and expected uses and benefits of Matsunaga technique over object tracking technique of Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Matsunaga to Littman as modified by Shalev-Shwartz as modified by Iancu as modified by Mac in order to acquire the driving conditions of other vehicles surrounding the host vehicle. Refer to Matsunaga ¶ [0004].)



						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661